
	
		II
		109th CONGRESS
		2d Session
		S. 3548
		IN THE SENATE OF THE UNITED STATES
		
			June 21, 2006
			Mr. Conrad (for himself,
			 Mr. Roberts, Mr. Burns, Mr.
			 Baucus, Mr. Dorgan,
			 Mr. Brownback, Mr. Salazar, Mr.
			 Allard, Mr. Johnson,
			 Mr. Thune, Mrs.
			 Lincoln, Mr. Enzi,
			 Mr. Dayton, Mr.
			 Thomas, Mr. Craig,
			 Mr. Coleman, and
			 Mr. Talent) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To authorize appropriate action if negotiations with
		  Japan to allow the resumption of United States beef exports are not successful,
		  and for other purposes.
	
	
		1.FindingsCongress finds that—
			(1)the United States
			 cattle industry produces abundant, safe, and healthful food for consumers in
			 the United States and around the world;
			(2)Japan prohibited
			 imports of beef from the United States during the period beginning December
			 2003 and ending December 2005, after a single case of Bovine Spongiform
			 Encephalopathy (BSE, or mad cow disease) was found in a
			 Canadian-born animal in Washington State;
			(3)the United States
			 has implemented and maintained a BSE surveillance and safeguard program that
			 exceeds the internationally recognized standards of the World Organization for
			 Animal Health (OIE) for BSE control, eradication, and testing to protect human
			 and animal health;
			(4)the United States
			 and the Government of Japan concluded an agreement on December 12, 2005, that
			 established the conditions under which beef exports to Japan could
			 resume;
			(5)as a result of
			 errors by a single United States exporter certified to sell beef to Japan and
			 inadequate oversight by the Department of Agriculture, a single shipment of
			 United States beef was found to be noncompliant with the terms of the agreement
			 resulting in a suspension of all United States beef exports to Japan;
			(6)the United States
			 has taken substantive corrective actions to ensure that United States beef
			 exports to Japan are in full compliance with the terms of the agreement, fully
			 disclosed the actions taken to the Government of Japan, and allowed Japanese
			 officials the opportunity to review those actions and personally inspect and
			 determine the eligibility of all United States beef processing plants certified
			 for the export of beef to Japan;
			(7)notwithstanding
			 the membership of Japan in the OIE and the commitment of Japan under the
			 Agreement on the Application of Sanitary and Phytosanitary Measures of the
			 World Trade Organization to apply sanitary and phytosanitary measures only to
			 the extent necessary to protect human, animal, and plant health, based on
			 scientific principles, Japan continues to maintain an unjustified suspension of
			 imports of United States beef; and
			(8)the continued
			 violation by Japan of the spirit and letter of the World Trade Organization
			 commitments of Japan has resulted in the cumulative economic loss to the United
			 States beef industry of approximately $6,300,000,000 and current annual
			 economic trade losses of $3,140,000,000 per year.
			2.Negotiations and
			 certification regarding United States beef exports to Japan
			(a)In
			 generalNotwithstanding any
			 other provision of law, not later than August 31, 2006, the United States Trade
			 Representative shall submit to Congress a certification described in subsection
			 (b).
			(b)CertificationThe
			 certification described in this subsection means a certification by the United
			 States Trade Representative to Congress that Japan is no longer prohibiting the
			 importation of beef from the United States.
			(c)Additional
			 tariffs
				(1)In
			 generalIf the certification
			 described in subsection (b) is not made, the Secretary of the Treasury shall,
			 not later than September 30, 2006, impose additional tariffs on selected
			 articles that are grown by, the products of, or manufactured by Japan and that
			 enter the customs territory of the United States, in addition to any other duty
			 that would otherwise apply to the articles.
				(2)AmountThe additional tariffs shall be applied to
			 the articles in an amount sufficient, in the aggregate, to result in additional
			 tariffs being imposed on imports of articles from Japan in an amount equal to
			 $3,140,000,000 annually.
				(3)DurationThe additional tariffs imposed by this
			 section shall terminate on the date that a certification described in
			 subsection (b) is submitted to Congress.
				(d)NegotiationsBeginning
			 on the date of enactment of this Act, the Secretary of Agriculture, in
			 consultation with the United States Trade Representative, shall expedite
			 negotiations with Japan to ensure that Japan adopts a process that leads to the
			 elimination of the prohibition by Japan on imports of beef from the United
			 States.
			
